STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 25, 2015
               Plaintiff-Appellant,

v                                                                   No. 323971
                                                                    Jackson Circuit Court
KEITH ALLEN METZNER,                                                LC No. 14-002135-AR

               Defendant-Appellee.


Before: BOONSTRA, P.J., and SAAD and MURRAY, JJ.

PER CURIAM.

        The prosecution appeals the order of the Jackson Circuit Court, which affirmed a district
court order that suppressed evidence of a blood sample taken from defendant. For the reasons
stated below, we reverse the holding of the district court, and remand for entry of an order that
admits the evidence.

                          I. FACTS AND PROCEDURAL HISTORY

        On December 23, 2013, defendant went to a bar in Horton. After spending some time
inside, defendant returned to his car, turned on the engine, and passed out in the driver’s seat.
One of the bartenders saw defendant asleep in the vehicle and called the police. A Jackson
County Sherriff’s deputy responded to the call, and attempted to rouse defendant by shouting at
him and knocking on the car window, but defendant was unresponsive. The deputy then opened
the driver’s side door (which was unlocked), smelled a strong odor of intoxicants emanating
from defendant and the vehicle, and found a “half-empty bottle” of tequila at defendant’s feet,
along with a case of Bud Light in the passenger’s seat. Defendant, whose eyes were “extremely
watery and bloodshot,” awoke after the deputy opened his car, and told her, in “very slurred”
speech, that he had had too much to drink and had no intention of driving anywhere.

        Thereafter, the deputy performed standard sobriety tests on defendant, which he failed.
The deputy then arrested him for operating a motor vehicle while intoxicated (OWI). Because
defendant refused to submit to a breathalyzer or chemical test, the deputy filed an affidavit in
support of a search warrant to test defendant’s blood. A judge authorized a search warrant
within the hour, and the deputy took defendant to the hospital for a blood test. The results of the
test confirmed defendant’s admission that he had been drinking heavily.



                                                -1-
       The prosecution subsequently charged defendant in district court with violation of: (1)
MCL 257.625(1)(c), which prohibits operation of a motor vehicle with a blood-alcohol content
of 0.17 grams or more; and (2) MCL 257.625(1), which prohibits operating a motor vehicle
while intoxicated. Defendant claimed that his arrest was unlawful, and asked the court to
dismiss the charges. Specifically, defendant argued that: (1) the search warrant used to obtain
his blood sample—which showed that defendant had a blood-alcohol level above 0.17 grams—
was invalid, because the affidavit that supported the warrant made no mention of the fact that
defendant’s car was parked; and (2) he was not “operating” the car under MCL 257.625. The
prosecution responded that: (1) the deputy complied with the warrant in good faith, meaning that
the results of the blood draw could not be excluded from the evidence; and (2) defendant
“operated” a vehicle under MCL 257.625 and relevant case law.

        The district court granted defendant’s motion to quash the search warrant, and suppressed
the evidence of the blood test.1 The prosecution appealed this order to the Jackson Circuit Court,
which denied the appeal after a hearing. On appeal to our Court, the prosecution again argues
the results of the blood test should be admitted because: (1) the deputy executed the search
warrant in good faith2; and (2) defendant “operated” his car while he was drunk, and therefore
violated MCL 257.625, meaning that the deputy had probable cause to obtain the search warrant.
Defendant asks us to uphold the ruling of the district court.

                                  II. STANDARD OF REVIEW

        A trial court’s decision to grant or deny a motion to quash is reviewed for an abuse of
discretion. People v Herrick, 277 Mich. App. 255, 256; 744 NW2d 370 (2007). An abuse of
discretion occurs when “the trial court’s decision is outside the range of reasonable and
principled outcomes.” Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472 (2008). Findings of
fact associated with a motion to suppress evidence are reviewed for clear error. People v
Hawkins, 468 Mich. 488, 496; 668 NW2d 602 (2003).

                                          III. ANALYSIS



1
  However, the court did not dismiss the charges against defendant because the prosecution
planned to present separate evidence that defendant was already drunk when he arrived at the
bar. The broader issue of whether the charges against defendant should be dismissed is not
before us on appeal—the parties limit their arguments to whether the district court acted properly
when it quashed the search warrant and suppressed evidence of the blood test.
2
  Though the prosecution did not mention the good-faith exception in its application for leave to
appeal, it argued the matter before both the district and circuit courts, and also discusses the issue
at length in its brief on appeal. Moreover, in his brief on appeal, defendant also contends that a
search warrant is not subject to the good-faith exception. Accordingly, it is appropriate for our
Court to review the parties’ arguments on the good-faith exception, as the issue “presents a
question of law and all the facts necessary for its resolution are before the Court.” Henderson v
Dept of Treasury, 307 Mich. App. 1, 8; 858 NW2d 733 (2014).


                                                 -2-
        In 2004, the Michigan Supreme Court held that the Michigan Constitution, like the U.S.
Constitution, required courts to limit the exclusionary rule through a “good-faith exception.”
People v Goldston, 470 Mich. 523, 541; 682 NW2d 479 (2004).3 “The good-faith exception
provides that when police act in reasonable and good-faith reliance on a search warrant, the items
seized need not be suppressed if the warrant is later declared invalid.” People v Keller, 479
Mich. 467, 492; 739 NW2d 505 (2007). A police officer acts in reasonable and good-faith
reliance on a search warrant when he acts in accordance with existing cases and statutes. People
v Short, 289 Mich. App. 538, 545-547; 797 NW2d 665 (2010).4 “[T]he [good-faith] exception
does not apply if the issuing magistrate was misled by information in an affidavit that the affiant
knew was false or would have known was false except for his reckless disregard of the truth.”
Keller, 497 Mich. at 492 (citation omitted).

        In this case, were we to assume that the search warrant and the blood draw it authorized
were not based on probable cause, and thus unconstitutional—a matter the prosecution does not
concede—the evidence the search warrant produced, namely, the results of the blood test
performed on defendant, are admissible. This is because the officer who ordered defendant to
submit to a blood test acted in “reasonable and good-faith reliance on a search warrant.” Keller,
497 Mich. at 492. The officer encountered defendant: (1) in the driver’s seat of his car; (2) with
the engine running; and (3) surrounded by a half-empty (and open) bottle of tequila and case of
beer. Defendant and the interior of the car also emitted a strong odor of intoxicants, and
defendant himself admitted that he had had too much to drink. And, despite defendant’s
assertions to the contrary, criminal defendants in Michigan have been found guilty of “operating”
a vehicle while intoxicated in similar circumstances. See, for example, Plymouth v Longeway,
296 Mich. App. 1, 2-3; 818 NW2d 419 (2012); and People v Wood, 450 Mich. 399, 401-402; 538
NW2d 351 (1995).

        On the basis of these facts—which the officer accurately recorded in her affidavit—and
Michigan case law, when she ordered defendant to submit to a blood test, the officer acted in
“reasonable and good-faith reliance” on the search warrant. Keller, 479 Mich. at 492. The
results of the blood test obtained under the aegis of the search warrant are accordingly not
subject to the exclusionary rule, and the district court committed an error of law when it held
otherwise. We therefore reverse its order that quashed the search warrant, and remand for entry
of an order that permits admission of the blood-test results obtained under the search warrant.5




3
 The Michigan Supreme Court based its decision on US v Leon, 468 U.S. 897; 104 S. Ct. 3405; 82
L. Ed. 2d 677 (1984), which adopted the good-faith exception in its interpretation of the Fourth
Amendment to the U.S. Constitution.
4
  See also Heien v North Carolina, ___ US ___; 135 S. Ct. 530, 537; 190 L. Ed. 2d 475 (2014)
(“reasonable mistakes of law, like those of fact, would justify certificates of probable cause”).
5
  Because we hold that the results of the blood test may be admitted regardless of the
constitutionality of the search warrant, we need not address the prosecution’s argument that
defendant “operated” the vehicle pursuant to MCL 257.625.


                                                -3-
Reversed and remanded. We do not retain jurisdiction.



                                                  /s/ Mark T. Boonstra
                                                  /s/ Henry William Saad
                                                  /s/ Christopher M. Murray




                                      -4-